Citation Nr: 0945866	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  08-26 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of navicular osteotomy and osteoplasty of the 
right foot.

2.  Entitlement to an initial compensable rating for migraine 
headaches.

3.  Entitlement to an initial compensable rating for 
gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1993 to June 
2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In September 2009, the Veteran testified during a video 
conference hearing before the undersigned Veterans Law Judge.  
A transcript of the hearing is of record.

During the hearing, the Veteran submitted a written 
withdrawal of the appeal for entitlement to service-
connection for esophagitis.  Accordingly, that issue is no 
longer in appellate status and will be discussed no further.  
See 38 C.F.R. § 20.204.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's residuals 
of navicular osteotomy and osteoplasty of the right foot is 
characterized by no effect on employment, mild to moderate 
impairment of daily activities with pain on running or with 
strenuous activities.

2.  The evidence of record demonstrates that the Veteran's 
headaches are manifested by at least monthly prostrating 
attacks.  

3.  The evidence of record indicates that the Veteran's GERD 
is characterized by recurrent epigastric distress with 
dysphagia, pyrosis and regurgitation with substernal pain, 
but without considerable impairment of health.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
10 percent for service-connected residuals of navicular 
osteotomy and osteoplasty of the right foot have not been met 
or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.71a, Diagnostic Code 5299-5283 (2009).  

2.  The schedular criteria for an initial 30 percent 
disability rating for service-connected migraine headaches 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.124a, Diagnostic Code 8100 (2009).  

3.  The schedular criteria for an initial 10 percent 
disability rating for service-connected GERD have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7399-7346 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his or her possession that pertains to the claim 
was eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

The rating decision dated in May 2006 granted the Veteran's 
claims of entitlement to service connection for residuals of 
navicular osteotomy and osteoplasty of the right foot, 
migraine headaches and GERD; therefore, these claims are now 
substantiated.  As such, the Veteran's filing of an appeal as 
to this determination does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 
3.159(b)(3).  Where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the service-connection claim has been 
substantiated; thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  Thus, no further 
notice is required for the initial higher ratings for 
residuals of navicular osteotomy and osteoplasty of the right 
foot, migraine headaches and GERD and the Board finds no 
evidence of prejudicial error in proceeding with final 
appellate consideration of the Veteran's claims at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With regard to the duty to assist, the Board finds that all 
necessary development on the claims currently under 
consideration has been accomplished.  The RO has made 
reasonable and appropriate efforts to assist the Veteran in 
obtaining all evidence necessary to substantiate his claims.  
The claims file contains service treatment records, private 
treatment records, and VA examination reports dated in 
January 2006 and November 2008 addressing the veteran's 
increased rating claims.  These reports are associated with 
the record and have been considered in adjudicating this 
claim.  

The January 2006 and November 2008 VA examination reports 
reflect that the examiners conducted a review of the 
Veteran's claims file in addition to obtaining oral history 
and a physical examination of the Veteran.  The examiners 
documented in detail the symptoms of the Veteran's residuals 
of navicular osteotomy and osteoplasty of the right foot, 
migraine headaches and GERD and the effect those symptoms 
have on his occupational functioning and daily activities.  
Accordingly, the Board concludes that the examinations are 
adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007) (VA must ensure that any VA examination 
undertaken during an appeal is adequate for rating purposes).  

In addition, the Veteran has not identified, and the record 
does not otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the issues currently under 
consideration. 

Based on the foregoing, the Board has determined that all 
relevant facts have been developed properly and sufficiently 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim. 

II.  Merits of the Claims for an Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim such as this 
one, placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.  

Right Foot 

The Veteran's residuals of navicular osteotomy and 
osteoplasty of the right foot is currently rated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5299-5283.   Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.  38 C.F.R. § 4.27.   In this case, Diagnostic Code 
5299 is used to identify musculoskeletal disabilities that 
are not specifically listed in the schedule, but are rated by 
analogy to similar disabilities under the schedule.  See 38 
C.F.R. §§ 4.20, 4.27.  The assignment of Diagnostic Code 5283 
shows that the Veteran's service-connected residuals of 
navicular osteotomy and osteoplasty of the right foot are 
rated as analogous to malunion of or nonunion of tarsal or 
metatarsal bones.  

Under Diagnostic Code 5283, malunion of or nonunion of tarsal 
or metatarsal bones is rated as 10 percent disabling if 
moderate, 20 percent disabling if moderately severe, and 30 
percent disabling if severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5283.   Actual loss of the use of the foot is rated as 
40 percent disabling.  Id.  

The Board notes that words such as "moderate," "moderately 
severe" and "severe" are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  It should also be noted that use of terminology such 
as "moderate" or "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or misaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
United States Court of Appeals for Veterans Claims has 
emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on motion.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The Veteran underwent a VA examination in January 2006.  The 
Veteran reported that he had surgery in 1999 on the navicular 
bone of the right foot.  He noted that he currently had pain 
with activities, impact type activities and with contact to 
the dorsomedial aspect of the foot.  The Veteran noted that 
this was the most significant complaint he had as far as pain 
and lack of function.  He did not wear shoe inserts or use 
any type of ambulatory aid.  Physical examination revealed a 
transverse scar over the navicular bone approximately 3.5 cm 
that was tender to palpation.  There was no significant pes 
planus.  Calcaneal alignment was in slight valgus.  There 
were no abnormal calluses or abnormal shoe wear.  The 
examiner noted that the Veteran did not demonstrate antalgic 
gait on observation.  The examiner determined that there were 
residuals of navicular osteotomy and osteoplasty of the right 
foot with moderate continued activity problems.  

The Veteran was provided with another VA examination in 
November 2008.  The Veteran's foot condition has been 
intermittent with remissions.  He reported that right foot 
pain prevents exercise such as running, kicking and other 
athletics, but he is able to walk, swim and ride a bike.  He 
reported pain and swelling of the medial right ankle while 
walking.  He also stated that he has foot pain with hard 
soled shoes or narrow shoes.  The examiner noted that there 
was no evidence of heat, redness, stiffness, fatigability, 
weakness or lack of endurance.  The Veteran did not discuss 
any flare-ups of foot pain.  He uses Advil and ice packs to 
treat his right foot.  The response to treatment is good.  
The examiner determined that assistive aids or devises were 
not needed.  Physical examination also revealed no evidence 
of painful motion, swelling, instability or weakness.  
However, the examiner did note that there was objective 
evidence of tenderness on palpation of the dorsomedial aspect 
of the foot.  There was also a transverse scar over the 
navicular bone .5 cm by 3.5 cm.  The examiner documented that 
there was no evidence of abnormal weight bearing, hammertoes, 
hallux valgus or rigidus, skin or vascular foot 
abnormalities, pes cavus, flatfoot, malunion or nonunion of 
the tarsal or metatarsal bones, muscle atrophy of the foot or 
other foot deformity.  The Veteran's right ankle had full 
range of motion without pain or instability.  X-ray of the 
right foot revealed no evidence of fracture or dislocation.  
However, there was evidence ostibiale externum, which the 
examiner noted is a normal variant, but sometimes painful.  
There was a small focus of sclerosis in the posterior aspect 
of the calcaneus, which may represent an early stress 
fracture.  There was no other significant osseous or soft 
tissue abnormality.  The examiner determined that the 
Veteran's right foot disability had no significant effect on 
general occupation; however, he noted a mild effect on daily 
activities and a moderate effect with respect to exercise and 
sports.  

During the September 2009 Board hearing, the Veteran 
testified that he has problems with his right foot swelling.  
He noted that when his foot swells he is unable to walk on 
it.  The Veteran testified that his foot usually swells when 
he tries to run or do more strenuous activities, such has 
carrying heavy equipment, walking up and down steps, running 
or anything impact related.  He testified that he is able to 
walk, mow the grass and engage in light labor.  He can walk 
in the mall and he has no problems with flying.  He also 
noted that he is able to drive a motor vehicle.  However, it 
does have an impact on him he playing with his children.  The 
Veteran testified that his right foot hurts if he plays with 
his children outside, such as kicking a soccer ball.  When 
his right foot hurts, he usually takes Advil or Tylenol and 
places ice on his foot.  The Veteran noted that he does not 
use an assistive devise or wear special shoes for his 
condition.  He testified that his right foot has been a 
continual problem and it is more painful in motion and 
repetitive use.  

Based on the foregoing, the Board finds that the Veteran's 
residuals of navicular osteotomy and osteoplasty of the right 
foot has a mild to moderate effect on his daily activities 
and no significant affect on employment.  In this regard, the 
evidence shows that the Veteran has pain when engaging in 
impact related activities and strenuous activity.  In fact, 
the Veteran testified that his feet only get swollen and 
painful when he runs or engages in strenuous activity.  He 
also does not use any assistive devices.  The VA examinations 
revealed that the Veteran has full range of motion of the 
right ankle and there was no evidence of painful motion, 
swelling, instability or weakness.  Accordingly, the evidence 
of record indicates that at the worst the Veteran has 
moderate impairment of the right foot.  Thus, the Veteran's 
residuals of navicular osteotomy and osteoplasty of the right 
foot more closely approximates the 10 percent disability 
evaluation under Diagnostic Code 5283.  

Although, the Veteran reported pain with strenuous activity 
and the dorsomedial aspect of the right foot was tender to 
palpation, the Board finds any additional functional 
impairment is contemplated in the 10 percent ratings assigned 
in this decision.  Therefore, entitlement to an even higher 
initial rating is not warranted based on application of 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca.   

The Board has also considered the applicability of other 
diagnostic codes.  Diagnostic Codes 5276, 5278 and 5284 are 
the only other codes for the foot that provide a higher 
rating than 10 percent.  However, the evidence shows that the 
Veteran's right foot does not have flatfoot or claw foot (pes 
cavus).  With respect to Diagnostic Code 5284 for other foot 
injuries, the Board observes that the criteria are similar to 
Diagnostic Code 5283.  As discussed above, the Board has 
determined that the Veteran's service-connected right foot 
disorder more closely approximates a moderate level 
disability.  Accordingly, Diagnostic Codes 5276, 5278 and 
5284 or foot conditions are not applicable in this case.   

The Board notes that a staged rating is not applicable in 
this case.  The Board considered the most severe 
manifestations of the right disability, and a staged rating 
would not provide any benefit to the Veteran.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

According to VA regulation, in exceptional cases where 
schedular ratings are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  An extraschedular disability rating is 
warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and it is found inadequate, 
the Board must determine whether the claimant's disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation 
for the service-connected residuals of navicular osteotomy 
and osteoplasty of the right foot is inadequate.  A 
comparison between the level of severity and symptomatology 
of the Veteran's residuals of navicular osteotomy and 
osteoplasty of the right foot with the established criteria 
found in the rating schedule for malunion of or nonunion of 
tarsal or metatarsal bones shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology.  The Board notes that the record shows that 
the Veteran is employed fulltime as a finance manager.  The 
Veteran has not asserted and the evidence does not show that 
his right foot disability affects his employment.  Thus, the 
evidence does not indicate that his residuals of navicular 
osteotomy and osteoplasty of the right foot has caused marked 
interference with his employment.  Furthermore, the medical 
record does not show that the Veteran's right foot disability 
has necessitated frequent periods of hospitalization during 
or otherwise rendered impracticable the regular schedular 
standards for rating such disability.  Under these 
circumstances, and in the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).

Migraine Headaches

The Veteran's migraine headaches are currently evaluated as 
noncompensable under 38 C.F.R. § 4.124a, Diagnostic Code 8100 
for migraine headaches.  Under Diagnostic Code 8100, migraine 
headaches with characteristic prostrating attacks averaging 
one in two months over the last several months are rated as 
10 percent disabling.  Migraine headaches with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months are rated 30 percent disabling.  38 
C.F.R. § 4.124a, Diagnostic Code 8100.  
  
The rating criteria do not define "prostrating;" nor has 
the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) 
(in which the Court quotes Diagnostic Code 8100 verbatim but 
does not specifically address the matter of what is a 
prostrating attack.).  By way of reference, the Board notes 
that according to MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 
(11th Ed. 2007), "prostration" is defined as "complete 
physical or mental exhaustion."  A very similar definition 
is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 
(31st Ed. 2007), in which "prostration" is defined as 
"extreme exhaustion or powerlessness."

The Veteran underwent a VA examination in January 2006.  The 
Veteran reported that he had been on headache prevention 
medication that has reduced the frequency of headaches to two 
times a week with less severity.  He stated that he did not 
have nausea or vomiting with the headaches.  The Veteran 
noticed that if he has a cola in the morning that may abate 
any headaches and put off any headaches until the afternoon.  
At the end of the afternoon his headache will start and he 
will have a headache at the end of his work day and on his 
way home.  The Veteran had not missed any days from duty from 
his military service or his current employment as a financial 
consultant.  The Veteran noted that the best treatment he has 
found for his headaches are one to two hours of rest in a 
dark room where he hides and sleeps.  The examiner diagnosed 
the Veteran with mixed muscle tension and migraine headaches, 
treated with moderate control.  

The Veteran was provided with another VA examination in 
November 2008.  The Veteran reported one to three headaches 
per week occurring toward the end of the day.  He stated that 
the headaches were controlled on preventative medications 
which reduce the frequency and severity of the headaches.   
The Veteran noted that he has headaches at least weekly, but 
not daily, lasting for hours.  Ordinary activity is usually 
possible, but limited during these attacks.  The Veteran 
reported decreased concentration and pain.  The Veteran has 
missed less than one week of work in the last twelve months 
due to his headaches.  He noted that he is usually able to 
arrange his work schedule so that the headaches do not 
interfere with work.  The examiner determined that the 
Veteran's headaches have a mild effect on his usual daily 
activities

The Board observes that the record contains the Veteran's 
private treatment records.  A December 2006 private treatment 
record documents that the Veteran still has migraine 
headaches six to eight times a week. 

During the September 2009 Board hearing, the Veteran 
testified that he had migraine headaches about once or twice 
a week.  He usually gets aura prior to the onset of the 
headache.  When the aura starts, he typically takes 
medication to assist with the headache.  The Veteran 
testified that the medication never really gets rid of the 
headache, but it holds it at a level where he can handle it.  
This helps him avoid severe migraines.  He noted that the 
only thing that truly helps is to sleep or to go into a dark 
quiet room and lay down.  The Veteran also testified that he 
changed jobs so that he can drive North/South instead of 
East/West to avoid the sunlight.  He reported that he does 
not go to the emergency room for his headaches because the 
emergency room is loud and bright and he thinks it would make 
his headache worse.  The Veteran noted that prior to being 
prescribed medication, he would have problems with his 
headaches almost every day.  With respect to employment, the 
Veteran testified that he has flexible work hours.  His 
headaches typically occur in the afternoon, so he works from 
7 am to 4 pm and if he has to leave work early, he usually 
will make it up at a different time.  

After a review of the record, the Board concludes that the 
Veteran's migraine headaches demonstrate characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  In this regard, the Board notes 
that the objective medical evidence of record reflects that 
prior to his discharge from active duty and thereafter, the 
Veteran was treated for continual complaints of migraine 
headaches occurring at least one to three times a week 
associated with aura, which persist despite treatment 
methods.  Although, the evidence shows that usually ordinary 
activity is possible with decreased concentration and pain, 
the Board finds that the Veteran has demonstrated that the 
headaches are prostrating at least once per month.  The 
Veteran has reported that the only way he can treat most of 
his headaches is by resting in a dark area for hours at a 
time, indicating extreme exhaustion and powerlessness during 
these attacks.  Accordingly, resolving all reasonable doubt 
in favor of the Veteran, the Board finds that the evidence of 
record more nearly approximates the criteria for a 30 percent 
evaluation for the Veteran's service-connected migraine 
headaches.  See 38 C.F.R. §§ 4.3, 4.7.  

In reaching this conclusion, the Board has determined that 
the Veteran's service-connected migraine headaches do not 
more closely approximate the criteria for a 50 percent 
disability rating.  The evidence shows that the Veteran works 
full time and he has missed approximately one week of work a 
year due to his headaches.  He noted that he has a flexible 
work schedule and in general, he is able to make up the time 
lost at work due to his headaches.  Thus, while the Veteran 
has prostrating headaches at least once a month, the evidence 
does not show that the Veteran has completely prostrating 
attacks productive of severe economic inadaptability.  

The Board notes that a staged rating is not applicable in 
this case.  The Board has considered the most severe 
manifestations of the veteran's headaches and a staged rating 
would not serve to benefit the veteran.  Fenderson v. West, 
12 Vet. App. 119 (1999). 

With respect to whether the Veteran should be referred for a 
higher rating under an extra-schedular rating, the Board 
finds that the evidence does not show such an exceptional 
disability picture that the available schedular evaluation 
for service-connected migraine headaches is inadequate.  A 
comparison between the level of severity and symptomatology 
of the Veteran's migraine headaches with the established 
criteria found in the rating schedule for migraine headaches 
shows that the rating criteria reasonably describes the 
Veteran's disability level and symptomatology.  The Board 
notes that the record shows that the Veteran works full time 
and has missed on average one week of work per year due to 
his headaches.  Therefore, his migraine headaches have not 
caused marked interference with employment.  In addition the 
evidence shows that his headaches have not necessitated 
frequent periods of hospitalization or otherwise rendered 
impracticable the regular schedular standards for rating such 
disability.  Under these circumstances, and in the absence of 
factors suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).

GERD

Disabilities involving the digestive system are evaluated 
under the regulatory criteria found at 38 C.F.R. §§ 4.110- 
4.114.  The Veteran's service-connected GERD has been rated 
by the RO as noncompensable under the provisions of 38 C.F.R. 
§ 4.114, Diagnostic Code 7399-7346.  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is 
shown after the hyphen. 38 C.F.R. § 4.27.  In this case, 
Diagnostic Code 7399 is used to identify digestive 
disabilities that are not specifically listed in the 
schedule, but are rated by analogy to similar disabilities 
under the schedule.  See 38 C.F.R. §§ 4.20, 4.27.  The 
assignment of Diagnostic Code 7346 shows that the Veteran's 
service-connected GERD is rated as analogous to hiatial 
hernia.

Under Diagnostic Code 7346, a 10 percent evaluation is 
assigned when there is evidence of two or more of the 
symptoms for the 30 percent evaluation of less severity.  38 
C.F.R. § 4.114, Diagnostic Code 7346.  A 30 percent 
evaluation is assigned when there is evidence of persistently 
recurrent epigastric distress with dysphasia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent evaluation is warranted for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  

The Veteran was provided with a VA examination in January 
2006.  The Veteran reported anything that is tomato based in 
its products or Italian food in general causes some dyspepsia 
unless he eats ice cream or drinks milk with it and he uses 
Tums and Rolaids to help the dyspepsia symptoms disappear.  
He also tries to keep his esophagus lubricated with drinking 
lots of fluid with his meals.  He does not consume any 
alcohol.  The Veteran has not noticed any problems with 
caffeinated beverages causing GI symptoms.  The examiner 
noted that his symptoms were currently well controlled by the 
use of medications. 

The Veteran underwent another VA examination in November 
2008.  The Veteran's course since the onset of GERD had been 
stable.  His current treatment is antacids and proton pump 
inhibitors.  The examiner noted that the response to 
treatment was good.  The Veteran reported that he avoids 
tomato based products, spicy foods and greasy foods.  The 
Veteran did not have abdominal colic, nausea, vomiting, or 
abdominal distention.  The Veteran reported gnawing or 
burning substernal pains that occur several time a week and 
last several hours after eating and at night.  The pain is 
relieved by mild products, proton pump inhibitors and 
antacids.  The Veteran reported a history of episodic 
diarrhea with 8 to 12 attacks per week lasting one day or 
less.  Other symptoms reported by the Veteran are belching.  
The examiner also noted that the Veteran was diagnosed with 
small sliding hiatial hernia in 1998 on a flight physical 
with no surgical repair.  The examiner noted no sign of 
significant weight loss, malnutrition or anemia.  The Veteran 
demonstrated abdominal tenderness to palpation in epigastric 
area only.  The examiner determined that the Veteran's GERD 
did not have a significant effect on his usual occupation and 
no effect of the problem with usual daily activities except 
for a mild effect with feeding.  

During the September 2009 Board hearing, the Veteran 
testified that he has been prescribed Nexium and Protonix to 
treat his GERD.  He takes these medications daily.  However, 
he still has problems with GERD usually right after eating 
and at night.  The episodes consist of burning in his throat.  
He also noted that he has woken up with regurgitation in his 
mouth.  He usually drinks a glass of milk or takes Tums or 
Rolaids to help with these attacks.  The Veteran testified 
that the reflux occurs at least weekly and sometimes a couple 
times a week.  He denied any weight loss due to GERD.  He 
testified that he had difficulty swallowing food and he has 
the sensation that the food is lodged in his esophagus.  The 
Veteran indicated that this symptom occurs approximately 
three to four times a year.  He denied any pain in his arms 
or shoulder area related to GERD.   

Based on the VA examinations and the Veteran's credible 
testimony, the Board finds that the Veteran's GERD is 
manifested by recurrent epigastric distress with dysphagia, 
pyrosis and regurgitation.  The November 2008 VA examination 
documented that the Veteran had gnawing or burning substernal 
pains that occur several time a week and last several hours 
after eating and at night.  Nonetheless, the evidence does 
not show that the Veteran's symptoms of GERD are productive 
of considerable impairment of health.  Although the Veteran's 
GERD has a mild effect on eating, the VA examiners determined 
that it has no affect on other daily activities and 
employment.  The evidence also reveals that the Veteran has 
not had any episodes of hematemesis or melena and the VA 
examiner in November 2008 noted that there were no signs of 
significant weight loss, malnutrition or anemia.  Thus, the 
Board concludes that although the Veteran has two or more of 
the symptoms for the 30 percent evaluation, the evidence 
shows that it is of less severity.  Accordingly, the Board 
finds that the Veteran's service-connected GERD more closely 
approximates a 10 percent disability rating.  

The Board has considered whether staged ratings are 
appropriate.  The competent evidence of record shows that the 
Veteran's manifestations of GERD have not fluctuated 
materially during the course of this appeal.  As such, a 
staged rating is not warranted.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

With respect to whether the Veteran should be referred for a 
higher rating under an extra-schedular rating, the Board 
finds that the evidence does not show such an exceptional 
disability picture that the available schedular evaluation 
for service-connected GERD is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's GERD with the established criteria found in the 
rating schedule for hiatial hernia shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology.  The Board notes that the record shows 
that the Veteran is currently employed and he has not missed 
any work due to his GERD besides regular doctor visits.  
Therefore, his GERD has not caused marked interference with 
employment.  In addition the evidence shows that his GERD has 
not necessitated frequent periods of hospitalization or 
otherwise rendered impracticable the regular schedular 
standards for rating such disability.  Under these 
circumstances, and in the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).


ORDER

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of navicular osteotomy and osteoplasty of the 
right foot is denied.

2.  Entitlement to an initial rating of 30 percent for 
migraine headaches is granted.

3.  Entitlement to an initial rating of 10 percent for GERD 
is granted.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


